UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 14, 2013 (May 9, 2013) Glimcher Realty Trust (Exact name of Registrant as specified in its Charter) Maryland 001-12482 31-1390518 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 180 East Broad Street , Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders for Glimcher Realty Trust (the  Registrant ) was held on Thursday, May 9, 2013 (the  Meeting ). Proxies for the Meeting were solicited by the Registrant pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended.Three proposals were submitted to a vote of the holders of the Registrants common shares. In connection with Proposal 1 regarding the election of three Class I Trustees, there was no solicitation in opposition to the nominees for Class I Trustee listed in the proxy statement for the Meeting and all of the nominees listed in the proxy statement for the Meeting were elected. The final voting results for Proposal 1 are as follows: Nominees Votes For Votes Withheld Broker Non-Votes Timothy J. OBrien Niles C. Overly William S. Williams In connection with Proposal 2, there was no solicitation in opposition of the ratification of the appointment of BDO USA, LLP (
